United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS         June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 03-40291
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE CAZARES-ALVARADO,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-02-CR-138-3
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Cazares-Alvarado appeals his guilty-plea conviction and

sentence for conspiracy to possess with intent to distribute more

than five kilograms of cocaine.   He argues that the district

court erred when it denied a reduction in his total offense level

based on his mitigating role in the offense and that 21 U.S.C.

§§ 841 and 860 are facially unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).    Cazares-Alvarado concedes

that his second argument is foreclosed but nevertheless raises

the issue to preserve it for possible further review.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40291
                                 -2-

     Cazares-Alvarado’s construction of a hidden compartment in

which to conceal the large amount of cocaine involved in his

offense was not “peripheral to the advancement of the illicit

activity.”    See United States v. Thomas, 932 F.2d 1085, 1092 (5th

Cir. 1991).   The district court therefore did not clearly err in

determining that Cazares-Alvarado was not entitled to a

mitigating role reduction pursuant to U.S.S.G. § 3B1.2.     See

United States v. Zuniga, 18 F.3d 1254, 1261 (5th Cir. 1994).

     Cazares-Alvarado’s argument regarding the constitutionality

of the statutes of conviction, raised for the first time on

appeal, is foreclosed by our decision in United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).   Cazares-Alvarado

has failed to demonstrate error, plain or otherwise, regarding

Apprendi.    See id.

     The judgment of the district court is therefore AFFIRMED.